It is with hesitancy I concur in the conclusion of the presiding judge, reversing this cause. But I do not concur in all the reasons given in the opinion. The principal, if not the only, defense was the condition of defendant's mind at the time he made the statement before the grand jury, upon which the charge of perjury was predicated. Defendant denied that he was in such a condition as to have been capable of committing perjury. The charge of the court upon the mental status seems to limit the right of defense only to statements made under mere agitation, inadvertence, or mistake. This defense was not set up or relied upon in the case. The charge was too restrictive, and, in effect, instructed the jury to disregard the defense which the court had admitted as competent evidence. I think the charge asked by defendant should have been given.
Davidson, J., dissents.